Title: Thomas Jefferson to Archibald Robertson, 29 September 1815
From: Jefferson, Thomas
To: Robertson, Archibald


          
            
              Dear Sir
               Poplar Forest Sep. 29. 15
            
            Being now within a day or two of my departure from this place, I inclose you a draught on Messrs Gibson & Jefferson to reimburse the advances of cash you have been so good as to make for me while here. they stand I believe as follows
            
              
                to
                Richard Chilton for corn on mr Yancey application
                100. 
                D
              
              
                to
                Dr William Steptoe on my ord of Sep. 22
                35.
                89
              
              
                
                Wm Salmons sheriff Bedford: on order of same date
                165.
                62
              
              
                
                Morgan & McDaniel, assees of May on my ord. of Sep. 24.
                60.
                
              
              
                
                Michael Adkinson on an order still to be given
                25.
                47
              
              
                
                
                368.
                98
              
            
            to cover this I inclose an order as abovementioned for 387.D. should there be any error in my statement I shall be here again towards the end of the ensuing month and will correct it.be pleased to send me by the bearer 3000. nails of the length of the longest sample sent & 3000. of the shortest. wrought nails would be preferred, but cut ones will do.
            
              Accept the assurance of my esteem & respect
              Th: Jefferson
            
          
          
            P.S. be so good as to send also 1. ℔ tea.
          
        